UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 03/31 Date of reporting period: 06/30/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund June 30, 2017 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 99.2% Rate (%) Date Amount ($) Value ($) Alabama - 1.1% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/19 5,000,000 Arizona - 3.5% Arizona School Facilities Board, COP 5.00 9/1/20 2,500,000 2,781,025 Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/21 3,880,000 4,436,547 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 1/1/21 5,000,000 5,653,500 Tucson, Water System Revenue 5.00 7/1/20 3,000,000 3,338,070 Arkansas - .2% Arkansas Development Finance Authority, HR (Washington Regional Medical Center) 5.00 2/1/20 1,070,000 California - 3.8% California, GO (Various Purpose) 5.00 12/1/19 3,105,000 3,395,504 California State Public Works Board, LR (Judicial Council of California) (New Stockton Courthouse) 5.00 10/1/19 1,500,000 1,631,370 California State Public Works Board, LR (Various Capital Projects) 5.00 11/1/21 1,050,000 1,212,131 Golden State Tobacco Securitization Corporation, Revenue 5.00 6/1/21 2,700,000 3,037,500 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.00 5/15/22 1,000,000 1,157,910 Los Angeles Harbor Department, Revenue 5.00 8/1/21 3,400,000 3,885,588 North Natomas Community Facilities District Number 4, Special Tax Bonds 5.00 9/1/17 1,430,000 1,439,166 University of California Regents, General Revenue 5.00 5/15/20 1,500,000 1,666,245 Colorado - 1.5% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/18 1,180,000 1,241,242 Colorado Educational and Cultural Facilities Authority, Revenue (Johnson and Wales University Project) 5.00 4/1/18 2,000,000 2,054,060 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) Colorado - 1.5% (continued) Platte River Power Authority, Power Revenue 5.00 6/1/20 3,220,000 3,576,840 Connecticut - 1.5% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 4.00 9/1/18 2,750,000 2,838,028 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/19 1,500,000 1,609,065 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/21 2,000,000 2,259,320 District of Columbia - 1.5% District of Columbia, Income Tax Secured Revenue 5.00 12/1/20 1,460,000 1,596,452 Metropolitan Washington D.C. Airports Authority, Airport Systems Revenue 5.00 10/1/22 4,635,000 5,393,240 Florida - 10.9% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 5,700,000 6,221,607 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/19 5,000,000 5,360,050 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/20 6,950,000 7,670,923 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/19 3,270,000 3,524,635 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/20 1,850,000 2,059,624 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 5.00 10/1/20 1,000,000 1,117,110 Greater Orlando Aviation Authority, Airport Facilities Revenue 5.00 10/1/20 1,000,000 1,113,050 Hillsborough County, Solid Waste and Resource Recovery Revenue 5.00 9/1/21 1,240,000 1,401,324 Lee County, Solid Waste System Revenue 5.00 10/1/21 3,150,000 3,535,371 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/19 1,200,000 1,300,608 Miami-Dade County, Aviation Revenue 5.00 10/1/20 3,100,000 3,438,954 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/21 2,400,000 2,759,736 Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) Florida - 10.9% (continued) Orlando Utilities Commission, Utility System Revenue 5.25 10/1/21 1,660,000 1,925,899 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/21 4,710,000 5,252,592 Palm Beach County Health Facilities Authority, Retirement Community Revenue (Adult Communities Total Services, Inc. Retirement - Life Communities, Inc. Obligated Group) 5.00 11/15/21 1,500,000 1,673,745 South Florida Water Management District, COP (Master Lease Purchase Agreement) 5.00 10/1/20 1,500,000 1,672,110 Georgia - 3.4% Clarke County Hospital Authority, RAC (Piedmont Healthcare, Inc. Project) 5.00 7/1/20 1,800,000 1,993,824 Clarke County Hospital Authority, RAC (Piedmont Healthcare, Inc. Project) 5.00 7/1/21 2,000,000 2,276,820 Gwinnett County School District, Sales Tax GO 5.00 8/1/20 4,000,000 4,467,280 Main Street Natural Gas, Inc., Gas Project Revenue (Guaranty Agreement; JPMorgan Chase Bank) 5.00 3/15/19 2,000,000 2,113,740 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/19 2,315,000 2,437,093 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 4.00 1/1/21 2,000,000 2,153,660 Illinois - 6.6% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/18 1,105,000 1,126,094 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/21 1,795,000 2,015,785 Chicago, Second Lien Wastewater Transmission Revenue 5.00 1/1/20 1,985,000 2,142,808 Chicago, Second Lien Water Revenue 4.25 11/1/18 1,050,000 1,091,538 Chicago, Second Lien Water Revenue 5.00 11/1/20 1,000,000 1,096,540 Greater Chicago Metropolitan Water Reclamation District, GO 5.00 12/1/19 1,700,000 1,851,368 Greater Chicago Metropolitan Water Reclamation District, GO 5.00 12/1/20 1,850,000 2,072,352 Illinois, Sales Tax Revenue (Build Illinois Bonds) (Insured; National Public Finance Guarantee Corp.) 5.75 6/15/18 2,930,000 3,055,697 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 6.6% (continued) Illinois Finance Authority, Revenue (OFS Healthcare System) 5.00 11/15/20 2,405,000 2,672,580 Illinois Finance Authority, Revenue (The University of Chicago) 5.00 10/1/20 1,200,000 1,340,724 Illinois Finance Authority, Revenue (The University of Chicago) 5.00 10/1/20 2,590,000 2,893,729 Northern Illinois Municipal Power Agency, Power Project Revenue (Prairie State Project) 5.00 12/1/20 1,000,000 1,106,640 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 5,500,000 5,693,050 Springfield, Senior Lien Electric Revenue 5.00 3/1/20 2,000,000 2,176,980 Indiana - 1.6% Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) 5.00 1/1/21 3,870,000 4,334,748 Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/20 1,000,000 1,079,760 Rockport, PCR (Indiana Michigan Power Company Project) 1.75 6/1/18 2,000,000 2,005,820 Louisiana - 1.9% East Baton Rouge Sewerage Commission, Revenue 5.00 2/1/20 1,000,000 1,093,020 Louisiana Citizens Property Insurance Corporation, Assessment Revenue 5.00 6/1/20 3,100,000 3,398,468 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/18 4,250,000 4,380,645 Maryland - 1.9% Baltimore Convention Center Hotel, Revenue (Convention Center Hotel Project) 5.00 9/1/21 1,000,000 1,125,090 Maryland, GO (State and Local Facilities Loan) 5.25 8/1/20 5,000,000 5,621,900 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.00 7/1/22 1,600,000 1,849,728 Massachusetts - .2% Massachusetts Development Finance Agency, Revenue (Suffolk University) 5.00 7/1/21 750,000 Michigan - 4.7% Michigan Building Authority, Revenue (Facilities Program) 5.00 4/15/20 2,200,000 2,427,326 Michigan Finance Authority, HR (Henry Ford Health System) 5.00 11/15/21 1,125,000 1,283,558 Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) Michigan - 4.7% (continued) Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/20 1,000,000 1,098,370 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimited Tax GO Local Project Bonds) 5.00 5/1/19 4,250,000 4,520,725 Michigan Finance Authority, Student Loan Revenue 5.00 11/1/19 1,600,000 1,705,568 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 1/1/21 3,000,000 3,231,120 University of Michigan Regents, General Revenue 5.00 4/1/21 1,450,000 1,652,725 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/19 5,000,000 5,419,000 Minnesota - .3% Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue 5.00 1/1/20 1,100,000 Missouri - 2.3% Kansas City, Sanitary Sewer System Improvement Revenue 4.00 1/1/21 1,000,000 1,094,320 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/20 3,960,000 4,335,527 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Luke's Health System, Inc.) 5.00 11/15/20 1,070,000 1,198,796 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 4.00 1/1/19 1,500,000 1,563,510 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/19 2,335,000 2,541,157 Nevada - 1.6% Clark County, Limited Tax GO Bond Bank Bonds (Additionally Secured by Pledged Revenues) 5.00 11/1/21 3,100,000 3,565,000 Clark County School District, Limited Tax GO 5.00 6/15/21 3,500,000 3,982,720 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 4.2% New Jersey Economic Development Authority, Revenue 5.00 6/15/21 1,300,000 1,383,655 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/20 1,275,000 1,346,770 New Jersey Educational Facilities Authority, Higher Education Facilities Trust Fund Revenue 5.00 6/15/19 1,980,000 2,077,515 New Jersey Educational Facilities Authority, Revenue (Stockton University Issue) 5.00 7/1/21 2,190,000 2,429,936 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic Health System Hospital Corporation Issue) 5.00 7/1/20 2,000,000 2,212,860 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/20 3,000,000 3,283,290 New Jersey Turnpike Authority, Turnpike Revenue 1.46 1/1/18 2,500,000 a 2,499,500 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/19 3,720,000 3,933,937 New Mexico - 2.6% Albuquerque, GO (General Purpose Bonds) 5.00 7/1/20 4,000,000 4,450,760 Albuquerque Bernalillo County Water Utility Authority, Senior Lien Joint Water and Sewer System Revenue 5.00 7/1/20 1,675,000 1,865,330 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 1.22 8/1/17 5,395,000 a 5,394,460 New York - 15.2% Long Island Power Authority, Electric System General Revenue 1.62 11/1/18 2,500,000 a 2,510,325 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/19 4,330,000 4,724,203 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/20 1,500,000 1,686,375 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/20 1,500,000 1,688,490 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/21 1,000,000 1,154,430 Nassau County, GO (General Improvement) 5.00 1/1/20 5,000,000 5,463,200 New York City, GO 5.00 8/1/19 5,750,000 6,205,342 New York City, GO 5.00 8/1/20 3,830,000 4,266,314 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/17 2,000,000 2,000,180 Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) New York - 15.2% (continued) New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/20 1,500,000 1,670,070 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/19 3,535,000 3,765,129 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/20 5,375,000 5,931,796 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/20 4,000,000 4,419,160 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 5/1/19 3,000,000 3,208,470 New York Transportation Development Corporation, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/19 5,000,000 5,275,200 Port Authority of New York and New Jersey, (Consolidated Bonds, 185th Series) 5.00 9/1/20 3,400,000 3,778,046 Port Authority of New York and New Jersey, (Consolidated Bonds, 195th Series) 5.00 10/1/21 2,500,000 2,855,225 Port Authority of New York and New Jersey, Revenue (Consolidated Bonds-Two Hundred Second) 5.00 10/15/21 2,000,000 2,286,220 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 1.05 12/3/19 5,000,000 a 4,977,850 TSASC, Inc. of New York, Subordinate Tobacco Settlement Bonds 5.00 6/1/20 1,500,000 1,604,475 North Carolina - .6% Charlotte, Water and Sewer System Revenue 5.00 7/1/20 2,400,000 Ohio - .3% Franklin County, Hospital Facilities Improvement Revenue (OhioHealth Corporation) 5.00 5/15/21 1,275,000 Oklahoma - .3% Oklahoma Turnpike Authority, Oklahoma Turnpike System Second Senior Revenue 5.00 1/1/21 1,275,000 Pennsylvania - 3.7% Pennsylvania Economic Development Financing Authority, Revenue (University of Pittsburgh Medical Center) 4.00 3/15/20 1,700,000 1,823,318 Pennsylvania Economic Development Financing Authority, Revenue (University of Pittsburgh Medical Center) 5.00 2/1/22 1,665,000 1,927,104 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/21 2,135,000 2,398,438 Philadelphia, Gas Works Revenue 5.00 8/1/20 4,335,000 4,763,688 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 3.7% (continued) Philadelphia, Gas Works Revenue 5.00 10/1/21 1,200,000 1,353,612 Philadelphia School District, GO 5.00 9/1/21 4,250,000 4,603,855 Rhode Island - 1.0% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligation Group Issue) 5.00 5/15/21 2,250,000 2,479,478 Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/20 2,020,000 2,187,599 Tennessee - 2.0% Metropolitan Government of Nashville and Davidson County, GO 5.00 7/1/20 1,920,000 2,136,365 Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.25 9/1/21 2,000,000 2,242,540 Tennessee Energy Acquisition Corporation, Gas Project Revenue (Guaranteed Agreement; Goldman Sachs Group, Inc.) 5.00 2/1/21 2,905,000 3,176,588 Tennessee State School Bond Authority, Higher Educational Facilities Second Program Bonds 5.00 11/1/19 1,350,000 1,471,622 Texas - 13.1% Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/21 1,000,000 1,115,010 Dallas and Fort Worth, Joint Revenue (Dallas/Fort Worth International Airport) 5.00 11/1/18 1,000,000 1,052,340 Dallas County, Combination Tax and Parking Garage Revenue Certificates of Obligation 5.00 8/15/20 5,000,000 5,581,400 Denton, Utility System Revenue 5.00 12/1/21 1,250,000 1,434,550 Dickinson Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/20 3,260,000 3,583,588 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/19 1,500,000 1,625,970 Houston, Combined Utility System First Lien Revenue 5.00 11/15/19 1,380,000 1,504,876 Houston, Combined Utility System First Lien Revenue 1.81 5/1/20 5,000,000 a 5,000,950 Houston, Public Improvement GO 5.00 3/1/20 2,800,000 3,076,332 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/20 1,000,000 1,107,700 Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) Texas - 13.1% (continued) Love Field Airport Modernization Corporation, General Airport Revenue 5.00 11/1/20 1,000,000 1,111,840 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 4.00 5/15/20 1,000,000 1,074,850 Lower Colorado River Authority, Transmission Contract Revenue (Lower Colorado River Authority Transmission Services Corporation Project) 5.00 5/15/20 1,075,000 1,185,682 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/20 2,000,000 2,182,160 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/21 1,000,000 1,121,550 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/20 1,025,000 1,113,324 Plano Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/21 2,040,000 2,311,238 Rockwall, Improvement GO 5.00 8/1/20 4,695,000 5,220,746 San Antonio, Electric and Gas Systems Junior Lien Revenue 5.00 2/1/20 6,000,000 6,591,660 San Antonio, Water System Junior Lien Revenue 5.00 5/15/19 1,000,000 1,071,490 Texas, GO (College Student Loan Bonds) 5.00 8/1/21 4,115,000 4,702,704 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 10/1/20 3,000,000 3,364,590 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 10/1/21 2,000,000 2,307,400 Waco, Combination Tax and Revenue Certificates of Obligation 5.00 2/1/20 1,500,000 1,647,120 Utah - 1.0% Intermountain Power Agency, Subordinated Power Supply Revenue 5.00 7/1/19 2,000,000 2,148,300 Salt Lake City, Airport Revenue (Salt Lake International Airport) 5.00 7/1/22 2,000,000 2,312,700 Virginia - 1.9% Fairfax County Industrial Development Authority, Health Care Revenue (Inova Health System Project) 5.00 5/15/21 1,000,000 1,138,270 Richmond, Public Utility Revenue 5.00 1/15/20 6,900,000 7,569,990 Washington - 3.6% King County School District, GO (Bellevue School District Number 405) 5.00 12/1/21 1,550,000 1,796,109 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 99.2% (continued) Rate (%) Date Amount ($) Value ($) Washington - 3.6% (continued) Port of Seattle, Intermediate Lien Revenue 5.00 4/1/20 3,000,000 3,295,290 Seattle, Municipal Light and Power Revenue 5.00 4/1/20 2,000,000 2,208,600 Seattle, Water System Improvement Revenue 5.00 5/1/20 2,500,000 2,767,775 Tobacco Settlement Authority of Washington, Tobacco Settlement Revenue 5.00 6/1/18 3,650,000 3,777,421 Washington, GO (Various Purpose) 5.00 7/1/20 2,465,000 2,742,781 Wisconsin - 1.2% Public Finance Authority of Wisconsin, Lease Development Revenue (KU Campus Development Corporation - Central District Development Project) 5.00 3/1/20 2,000,000 2,175,140 Wisconsin, GO 5.00 5/1/19 3,000,000 3,216,420 Total Investments (cost $452,364,727) % Cash and Receivables (Net) % Net Assets % a Variable rate security—rate shown is the interest rate in effect at period end. STATEMENT OF INVESTMENTS Dreyfus Short-Intermediate Municipal Bond Fund June 30, 2017 (Unaudited) The following is a summary of the inputs used as of June 30, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 454,725,567 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the “Board”) Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At June 30, 2017, accumulated net unrealized appreciation on investments was $2,360,840, consisting of $3,123,856 gross unrealized appreciation and $763,016 gross unrealized depreciation. At June 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Short-Intermediate Municipal Bond Fund By: /s/ Bradley J.
